296 Ga. 690
FINAL COPY

          S14Y1825. IN THE MATTER OF JEFFREY L. SAKAS.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Jeffrey L. Sakas (State Bar No. 622250), seeking the

imposition of a public reprimand for his neglect of matters involving four

clients. Having considered the record and the mitigating factors presented, the

Court agrees to accept the petition.

      The record shows that Sakas was admitted to the Bar in 1973. In

connection with State Disciplinary Board Docket (“SDBD”) No. 6284, Sakas

agreed to represent a client in 2008 in connection with a personal injury claim,

but did not take action on behalf of the client and did not properly terminate the

representation. In connection with SDBD No. 6217, Sakas was retained in 2008

by a client to seek additional compensation for unpaid special damages in

connection with an automobile accident after the client had already received a

settlement from the at-fault driver. Sakas filed suit against the client’s insurer,

but failed to answer discovery, and the suit was dismissed. In connection with

SDBD No. 6254, Sakas was retained by a client in 2007 to pursue a negligence
action against two defendants. Sakas filed suit in Clayton County, but was

unable to perfect service on the defendants. Sakas subsequently became aware

that the defendants were located in DeKalb County, so he dismissed the Clayton

County action and re-filed in DeKalb County. He made exhaustive attempts to

serve the defendants, but was unable to do so, and the trial court dismissed the

action. Finally, in connection with SDBD 6410, Sakas failed to respond to

discovery on behalf of a client, and the client was sanctioned $750 by the trial

court.

         Sakas admits that by this conduct he has violated Rules 1.3 and 1.4 of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for a violation of Rule 1.3 is disbarment and for Rule 1.4 is

a public reprimand.

         The record shows the following in mitigation: during the time period this

conduct occurred, Sakas was suffering a disability caused by a combination of

factors, including severe sleep apnea, heart problems, reaction to prescribed

medication, and emotional problems related to a difficult divorce. Since

receiving treatment and resolving his personal marital conflicts, he has not had

any additional complaints regarding his law practice and he is now able to

                                          2
function on the high level required of a practicing attorney.

      Additionally, the record reflects that Sakas is deeply remorseful; that he

has taken the initiative of having his cases monitored by experienced legal staff

to ensure that he is kept on schedule and will avoid the mistakes he has made;

that he has continued to seek sufficient medical treatment for both his heart

condition and severe sleep apnea; that both issues are medically under control

and are well-treated; that at the time of these occurrences, Sakas was a sole

practitioner without the benefit of full-time assistance and partnership, but that

since receiving medical treatment and resolving his medical problems, he was

asked to join the practice with two other lawyers, and the three men formed a

partnership in 2011; and that he now benefits from both full- and part-time legal

assistants and a fully-staffed and functioning office. The record reflects that

Sakas has taken steps to rectify the consequences of his actions, including

entering into financial settlements with the affected clients. Additionally, these

matters have been pending for some time before the State Bar with no real

progress in any of the cases.

      The State Bar asks that the Court accept the petition, but with the

condition that Sakas be required to notify the Bar as he finalizes settlements and

                                        3
makes payments to affected clients. Having reviewed the record, the Court

agrees that a public reprimand is the appropriate sanction in these circumstances,

see, e.g., In the Matter of Rowe, 287 Ga. 822 (700 SE2d 538) (2010), and

therefore, accepts the petition for voluntary discipline, with the condition that

Sakas notify the State Bar as he finalizes the financial settlements and completes

the payments required under those settlements.

      Accordingly, the Court hereby directs that Jeffrey L. Sakas receive a

public reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-220 (c) for

his admitted violations of Rules 1.3 and 1.4.

      Petition for voluntary discipline accepted. Public reprimand. All the

Justices concur.



                            Decided March 2, 2015.

      Public reprimand.

      Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                        4